In a proceeding pursuant to CPLR article 78 to review a determination of Secretary of State John P. Lomenzo, dated December 20, 1973, which restricted licensed real estate brokers from solicitation for listings of property for purchase or sale in the area of Queens known as Queens Village and in parts of Hollis and Bellerose, petitioners, licensed real estate brokers, appeal from a judgment of the Supreme Court, Queens County, dated July 18, 1974, which, inter alia, adjudged the said determination legal and binding and dismissed the petition. Judgment affirmed, with $20 costs and disbursements (see Thompson v Lomenzo, 78 Misc 2d 298, affd 48 AD2d 869). Gulotta, P. J., Rabin, Martuscello, Latham and Shapiro, JJ., concur.